     Case: 1:17-cv-08523 Document #: 70 Filed: 04/09/19 Page 1 of 1 PageID #:797

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Augustyn Kasprzyk
                                    Plaintiff,
v.                                                   Case No.: 1:17−cv−08523
                                                     Honorable Charles R. Norgle Sr.
Axiom Financial LLC, et al.
                                    Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 9, 2019:


        MINUTE entry before the Honorable Charles R. Norgle: Motion for Adjournment
of Status Hearing [68] is granted. The status hearing set for April 12, 2019 is stricken. The
notice of motion hearing set for April 11 2019 is stricken. An Agreed Written Status
Report is due on 6/3/2019. Mailed notice(ewf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
